 

UNITED STATES DISTRICT COURT ' ' , o 1 w ' n l ) l
WESTERN DISTRICT OF NEW YORK ' /
CORYDON CARLTON,
DECISION & ORDER
Plaintiff,
V. l:lG-CV-00680 EAW

C.O. PEARSON, Prz'son Guard and Employee at
Wena’e Correctz`onal Facz`lz`ly,

Defendant.

 

INTRODUCTION

Plaintiff Corydon Carlton (“Plaintiff”) filed this action on August l9, 2016,
alleging violations of his civil rights. (Dkt. l). Plaintiff alleges that defendant C.O.
Pearson (“Defendant”) failed to protect him from an assault by another inmate.
Following discovery, Plaintiff filed a motion for summary judgment (Dkt. 40), Which Was
subsequently denied (Dkt. 44). A jury trial is scheduled to begin on March 18, 2019.
(Dkt. 47). Presently before the Court are Plaintiff’s motions to appoint counsel. (See
Dkt. 49; Dkt. 50; Dkt. 51).l

Plaintiff states that he has made “numerous attempts” to retain legal representation
on his own, but despite his efforts he has failed to secure counsel. (Dkt. 49 at 113).
Plaintiff also argues that he is “truly in need of counsel” (id. at 2), and that he does not

“understand What to do or how to prepare for a trial” (Dkt. 51 at 3). Lastly, Plaintiff

 

l The electronic docket contains three separate entries denominated as motions to
appoint counsel. HoWever, the motion papers submitted at docket numbers 49 and 50
appear to be exactly the same.

 

contends that he has “been having some medical problems (HERNIA)” and will be
undergoing surgery related to that medical issue, which “will take more time away” from
his trial preparation (Id.).
F or the following reasons, Plaintiff’s motions are denied.
DISCUSSION

“Civil litigants, unlike criminal defendants, do not have a constitutional right to
the appointment of counsel.” Foggz`e ex rel. Geronz'mo v. Comm’r of Soc. Sec., 243 F.
Supp. 2d 2, 4 (S.D.N.Y. 2003). Nonetheless, under 28 U.S.C. § 1915(e). the Court may
appoint counsel to assist indigent litigants when the circumstances so warrant. Seczrs,
Roebuck & C0. v. Charles Sears Real Eslate, Inc., 865 F.2d 22, 23-24 (2d Cir. 1988).
The assignment of pro bono counsel in civil cases falls within the trial court’s discretion.
In re Martin-Trz`gona, 737 F.2d 1254, 1260 (2d Cir. 1984).

In exercising this discretion, a court must keep in mind that there are “many
reasons” for why it “should not grant such applications indiscriminately Volunteer
lawyer time is a precious commodity.” Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d
Cir. 1989). Indeed, “[t]here are far more pro se cases in this district than there are
attorneys to represent the litigants.” Fields v. McNaughton, No. lS-CV-6298-FPG-JWF,
2018 WL 4608201, at *l (W.D.N.Y. Sept. 25, 2018). “The Court must consider carefully
the issue of appointment of counsel because ‘every assignment of a volunteer lawyer to
an undeserving client deprives society of a volunteer lawyer available for a deserving
cause.”’ Boyd v. Petrall`s, No. l6-CV-6286W, 2017 WL 4533649, at *1 (W.D.N.Y. Oct.

10, 2017) (quoting Cooper, 877 F.2d at 172).

_2_

Accordingly, “[i]n evaluating a pro se litigant’s request for appointment of counsel
the Second Circuit require[s] the court to consider first whether the indigent’s position
appears likely to be one of substance. . . .” Davidson v. Goord, 259 F. Supp. 2d 236, 237
(W.D.N.Y. 2002) (citing Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 632 (2d Cir.
2001)).

Only after an initial finding that a claim is likely one of substance, will we

consider secondary factors such as the factual and legal complexity of the

case, the ability of the litigant to navigate the legal minefield unassisted,

and any other reason why in the particular case appointment of counsel

would more probably lead to a just resolution of the dispute.

Carmona, 243 F.3d at 632 (citing Hoa'ge v. Police O]j”lcers, 802 F.2d 58, 61-62 (2d Cir.
1986)). Additionally, for prison inmates, the court should also give weight to the
plaintiff’ s lack of practical access to attorneys. See Cooper, 877 F.2d at 173-74. All of
these factors should be considered both non-dispositive and non-exclusive; “[e]ach case
must be decided on its own facts.” Hoa’ge, 802 F.2d at 61.

Plaintiff was in prison at the time he filed the Complaint, and he currently remains
in state custody at the Sullivan Correctional Facility. Plaintiff has also been granted
leave to proceed in forma pauperis (Dkt. 4). In his in forma pauperis application,
Plaintiff stated that he was incarcerated, had not worked within the past l2 months, and
his gross monthly income was about $40.00. (Dkt. 2 at l-2). A prison official certified
that Plaintiff held $19.51 on account to his credit at the Sullivan Correctional Facility,
and that Plaintiff’s average account balance for the previous six months was $64.13. (Ia’.

at 2). As a result, Plaintiff has conclusively shown that he is indigent, and has met the

threshold test for appointing counsel.

However, on balance, the above-referenced factors weigh against appointing
counsel at this time. As the Second Circuit has noted, “[t]he vast majority of litigation on
behalf of personal claimants is financed initially by lawyers who accept the
representation for a contingent fee in the expectation of being rewarded by a share of the
winnings.” Cooper, 877 F.2d at 173. Plaintiff states that he has made “numerous
attempts” to retain counsel on his own, but he has not been able to secure legal
representation (Dkt. 49 at 11 3). Plaintiff lists the names of attorneys and law firms that
have either affirmatively declined to represent him or have not responded to his inquiries.
(Ia’. at l). Plaintiff’s papers reveal that he has made attempts to find counsel. However,
this, in-and-of-itself, is insufficient to warrant the appointment of counsel.

Plaintiff’s claims revolve around a single violent alleged altercation between
himself and another inmate. Plaintiff claims that on March ll, 2014, the prison cell
doors were opened for commissary. (Dkt. l at 2). At that time, another inmate entered
his cell and physically assaulted him. (Ia’.). Plaintiff alleges that Defendant, who was
apparently operating the cell doors, locked the violent inmate in Plaintiff’s cell and
allowed the assault to persist despite Plaintist cries for assistance. (See id. at 2-4).
Defendant eventually approached Plaintist cell about 30 or 35 minutes later and
unlocked the door, asking the other inmate, “Are you done?” before the assault
concluded. (See id. at 2-3).

The foregoing demonstrates that Plaintiff’s allegations of Defendant’s failure to
protect him from the assault “satisfy the initial threshold showing of merit.” Fiela’s, 2018

WL 4608201, at *l; see, e.g., Mackey v. DiCaprio, 312 F. Supp. 2d 580, 582 (S.D.N.Y.

_4_

2004) (finding Eighth Amendment allegations that the plaintiff was “savagely beaten by
the Yonkers Police Department and attacked and bitten by a dog that was with the
police,” inflicting various injuries, “at least appear to have some chance of success”);
Allen v. Sakellardis, No. 02 CIV.4373(JSR)(DF), 2003 WL 22232902, at *2 (S.D.N.Y.
Sept. 29, 2003) (finding allegations that the plaintiff had been injured "`as a result of
being ‘restrained . . . in [a] “full Nelson" headlock’ and having his head ‘repeatedly
bang[ed] against the wall”’ by corrections officers satisfied the threshold showing of
merit). However, the trial will likely turn on the jury’s determination as to the credibility
of the witnesses, not any complex factual or legal issues which Plaintiff is incapable of
handling on his own. See Boyd, 2017 WL 4533649, at *1 (“[C]ontrary to plaintiff’s
contentions, the legal issues in this case-use of force and failure to protect-do not
appear to be complex.”); Paulz'n v. Fz'glia, 916 F. Supp. 2d 524, 537 (S.D.N.Y. 2013)
(denying appointment of counsel where the court “believes a trial in this case would be
relatively straightforward and would turn in large part on the trier of fact’s estimation of
plaintiffs and the officers’ credibility”). Indeed, the primary factual issues appear to be
whether Defendant locked Plaintiff and the other inmate in Plaintiff`s cell, whether
Defendant was aware that the assault was taking place, and whether Defendant ignored
Plaintiff` s plight. Such questions do not appear to require substantial or special factual
inquiry.

Furthermore, the trial is unlikely to require extensive cross-examination for which
experienced trial counsel is required. See Harris v. Totten, No. 01 CIV 5214 SHS KNF,

2002 WL 230849, at *2 (S.D.N.Y. Feb. 15, 2002) (noting that “[w]hile cross-examination

_5_

may play a significant role in the trial of this action, the care with which plaintiff has
taken to detail the facts and circumstances surrounding the assault he alleges occurred
indicates to the Court that plaintiff will be able to frame questions to elicit responses
pertinent to the prosecution of the action”). In fact, the Court has held a prior appearance
with Plaintiff and finds Plaintiff able to succinctly and competently articulate his thoughts
in a manner which suggests that he is capable of presenting his case to a jury without the
assistance of counsel. See Fowler v. Fischer, l3-CV-6546-FPG-JWF, 2017 WL
1194377, at *3 (W.D.N.Y. Mar. 30, 2017) (denying appointment of counsel where the
“plaintiff appear[ed] sufficiently knowledgeable and equipped to understand and handle
the litigation”); Castro v. Manhatlan E. Suite Ho!el, 279 F. Supp. 2d 356, 358 (S.D.N.Y.
2003) (denying appointment of counsel where “the case [did] not present novel or overly
complex legal issues, and there [was] no indication that [the plaintiff] lack[ed] the ability
to present his case”). In addition, Plaintiff has participated in discovery and has
propounded interrogatories, which further suggests an ability to handle himself through
the conclusion of trial. (See Dkt. 16; Dkt. 23; see also Dkt. 29); see generally Fiela’s,
2018 WL 4608201, at *1 (denying appointment of counsel where the plaintiff “utilized
the discovery process and made a demand for documents”).

Although Plaintiff claims he is suffering from “some medical problems” and that
he will be undergoing surgery related to a hernia in the near future (Dkt. 51 at 3), he has
not submitted sufficient information upon which this Court can determine that his
claimed health issues would affect his ability to prepare for trial and otherwise represent

himsel|`. In sum, Plaintiff has submitted a Complaint that identifies the relevant factual

_6_

background in this matter, and he has participated in discovery, which has revealed no
novel or overly complex issues. Plaintiff has stated no other special reason justifying the
appointment of counsel in this action. Balancing the factors set forth in Hoa’ge and
Cooper, the Court finds that appointing counsel would be inappropriate, and, therefore,
Plaintiff’ s motions (Dkt. 49; Dkt. 50; Dkt. 51) are denied.

SO ORDERED.

 

Dated: December 10, 2018
Rochester, New York

 

